                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                     July 30, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                            HOUSTON DIVISION


J.G., by and through his               §
next friend, JANIE GUAJARDO,           §
                                       §
     Plaintiff,                        §
                                       §
v.                                     §        CIVIL ACTION NO. H-18-340
                                       §
BRYAN INDEPENDENT                      §
SCHOOL DISTRICT,                       §
                                       §
     Defendant.                        §


                   ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION

     Having      reviewed   the   Magistrate     Judge's     Memorandum         and

Recommendation     (Docket Entry No. 55)       dated July 12,      2019, 1 the

court is of the opinion that said Memorandum and Recommendation

should be adopted by this court.

     It    is,    therefore,      ORDERED    that    the    Memorandum          and

Recommendation is hereby ADOPTED by this court.

     The Clerk shall send copies of this Order to the respective

parties.

     SIGNED at Houston, Texas, this 'lofh day of




                                                      SIM LAKE
                                            UNITED STATES DISTRICT JUDGE




           The parties filed no objections to the Memorandum and Recommendation.
